Citation Nr: 0518707	
Decision Date: 07/11/05    Archive Date: 07/20/05	

DOCKET NO.  04-12 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had periods of active service from December 1949 
to June 1952 and from March 1956 to November 1956.  He was 
awarded the Purple Heart Medal for third degree frostbite 
injuries to his feet sustained in Korea in 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Wichita, Kansas, that granted service connection for 
PTSD and assigned a 10 percent disability rating, effective 
December 14, 2001, the date of receipt of the claim for 
service connection.  A notice of disagreement was received in 
April 2003 and in a February 2004 review officer decision, 
the initial rating assigned was changed to 30 percent.

The United States Court of Appeals for Veterans Claim (Court) 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal..."  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Received in January 2005 was a claim for increased 
compensation based on unemployability.  This matter has not 
been developed or adjudicated for review by the Board and is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been obtained or requested by the RO.

2.  Manifestations of the veteran's PTSD include difficulty 
socializing, impatience, irritability, and a slightly 
depressed mood.  The veteran has been given a global 
assessment of functioning (GAF) score of 65.

3.  The veteran's PTSD is not manifested by flattened affect; 
circumstantial, circumloculatory, or stereotyped speech; 
panic attacks, difficulty in understanding complex commands, 
impaired judgment; impaired memory; impaired abstract 
thinking; hallucinations; obsessional rituals; spatial 
disorientation; neglect of personal hygiene, suicidal or 
homicidal ideations; or an inability to attend to his daily 
needs at any time during the initial evaluation period.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA's General 
Counsel has held that the notification requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5013, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it are not 
applicable to downstream issues, such as the initial 
evaluation for the veteran's service-connected PTSD.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).

In any event, the Board notes that through the March 2003 
rating decision, the February 2004 statement of the case, and 
various letters from the RO to the veteran, including a 
February 2004 duty to assist letter, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim for a higher initial rating, the 
information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit.  Although the RO has not specifically 
requested him to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Additionally, the veteran has been afforded a VA examination 
in order to ascertain the severity of his PTSD.  The record 
also reflects that his service medical records have been 
obtained.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any pertinent evidence that has 
not been associated with the claims folder.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance requirements as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly no useful purpose would 
be served in remanding the matter for further development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, without additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999), 
vacated on other grounds sub nom Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
See also 38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) (An error is not 
prejudicial when it does not affect the essential fairness of 
the adjudication).

In sum, the Board has carefully considered the provisions of 
the VCAA and finds that development of the claim has been 
consistent with those provisions.  Accordingly, the Board 
will proceed to a decision on the merits.

Factual Background.

In a March 2003 original decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
effective December 14, 2001, the date of receipt of the 
initial claim for disability benefits.

The 10 percent rating was changed to 30 percent in a decision 
review officer decision dated in February 2004.  

The medical evidence considered for review consisted of the 
report of a VA psychiatric examination accorded the veteran 
in February 2003.  At that time, the veteran stated he last 
worked with the county clerk's office for more than 10 years 
until his retirement in 1996.  He had been married to the 
same woman for more than 47 years and they had 7 children.  
He believed he had a good relationship with his wife and his 
children.  He reported no substance abuse problems, no 
treatment history, and no history of inpatient or outpatient 
psychiatric care.  However, he complained of an inability to 
socialize.  He stated nightmares of combat had dwindled in 
frequency over the years to about 1 every 3 months or so.  He 
also reported a problem with impatience and irritability for 
many years.

On examination there was no impairment of thought process.  
He described no psychotic symptomatology.  He was fully 
oriented.  Speech had normal rate and flow.  He described his 
mood as slightly depressed.  He stated he slept about two 
hours at a time with several awakenings.  He was given a GAF 
score of 65.  The examiner noted there was difficulty at the 
time of the examination linking any current complaints to 
wartime experiences.  The report noted there were no current 
problems at home.  There was no description of any ongoing 
dysfunction or disability in adjusting to retirement because 
of his psychiatric symptoms.  The veteran stated he had had 
no past or current mental health treatment.

Legal Criteria.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under the pertinent regulations, a 30 percent rating is 
warranted for PTSD when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent is warranted when there 
is impairment reflecting deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The maximum schedular rating of 100 percent requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) at 32).

A score of 51 to 60 is appropriate when there are, "moderate 
symptoms (e.g., flattened affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers and coworkers)."

A score of 61 to 70 is appropriate where there are "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under the laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis.

After a review of the evidence, the Board finds that a 
disability rating in excess of 30 percent is not warranted.  
In this regard, the Board notes that the evidence does not 
show that his disability is manifested by flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and/or difficulty in establishing and 
maintaining effective work and social relationships, as 
required for the assignment of the next higher rating of 
50 percent.  While the veteran has reported having an 
inability to socialize, he has reported having a good 
relationship with his wife of many years and with his various 
children.  With respect to occupational impairment, the 
record reflects that he retired in 1996 after working for 
more than 10 years with a county clerk's office.  
Essentially, the veteran has not exhibited any symptom 
suggestive of a rating in excess of the 30 percent now in 
effect.  The examination the veteran was accorded in February 
2003 resulted in a GAF score of 65.  As noted above, that 
score denotes only mild symptoms and is reflective of an 
individual who is generally functioning fairly well.  GAF 
scores have been recognized by the Court as an indicator of 
mental health on a hypothetical continuum of mental health-
illness.  See Carpenter, supra.

Further review of the record shows the veteran has not been 
hospitalized for psychiatric purposes and is not receiving 
any treatment or medication for his psychiatric 
symptomatology.  In view of the foregoing, the Board 
concludes that the evidence reflects that the level of 
psychiatric disability due to the veteran's PTSD most nearly 
comports with the assignment of a 30 percent evaluation and 
not the criteria for a 50 percent evaluation.  The record 
does not show the presence of persistent symptoms that would 
equal or more nearly approximate the criteria for a 
50 percent rating or higher.  As explained above, the Board 
notes that there is no indication of any symptomatology of 
psychiatric impairment warranting the assignment of a 
50 percent rating or higher.  In view of the foregoing the 
Board finds that the application of the benefit of the doubt 
doctrine contemplated by 






38 U.S.C.A. § 5107 is not appropriate in this case.  
Accordingly, the disability warrants a 30 percent rating 
throughout the initial evaluation period.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS    
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


